                 Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1106 Page 1 of 10



                    1 Frank L. Tobin CA Bar No. 166344
                      frank.tobin@ogletree.com
                    2 Clint S. Engleson CA Bar No. 282153
                      clint.engleson@ogletree.com
                    3 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                      4370 La Jolla Village Drive, Suite 990
                    4 San Diego, CA 92122
                      Telephone: 858.652.3100
                    5 Facsimile. 858.652.3101
                    6 Kevin Hishta (Pro Hac Vice)
                      kevin.hishta@ogletree.com
                    7 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                      191 Peachtree Street, N.E., Suite 4800
                    8 Atlanta, GA 30303
                      Telephone: 404.881.1300
                    9 Facsimile: 404.870.1732
                   10 Attorneys for Defendants FLOWERS FOODS, INC.,
                      FLOWERS BAKING CO. OF CALIFORNIA, LLC, and
                   11 FLOWERS BAKING CO. OF HENDERSON, LLC
                   12                       UNITED STATES DISTRICT COURT
                   13                     SOUTHERN DISTRICT OF CALIFORNIA
                   14
                   15 SIMON GORO, an individual; TONY             Case No. 17-CV-02580-JLS-JLB
                      RUSSELL, an individual; REY PENA,
                   16 an individual; JOSE PENA, an                DECLARATION OF CHUCK RICH
                      individual; JEFF BELANDER, an               IN SUPPORT OF DEFENDANTS'
                   17 individual; GUISEPPE ZIZZO, an              MOTION FOR PARTIAL SUMMARY
                      individual,                                 JUDGMENT
                   18
                                    Plaintiffs,                   Date:          January 31, 2019
                   19                                             Time:          1:30 p.m.
                             v.                                   Courtroom:     4D
                   20
                      FLOWERS FOODS, INC., a Georgia
                   21 corporation; FLOWERS BAKING CO.             Complaint Filed: December 13, 2017
                      OF CALIFORNIA, LLC, a California            Trial Date:      Not Set
                   22 limited liability company; FLOWERS
                      BAKING CO. OF HENDERSON,
                   23 LLC, a Nevada limited liability
                      company; and DOES 1 through 100,
                   24 inclusive,
                   25              Defendants.
                   26
                   27
Declaration of
Chuck Rich in     28
                                                                                  Case No. 17-CV-02580-.ELS-JLB
                        DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY
                                                           JUDGMENT
             Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1107 Page 2 of 10



                 1          I, Chuck Rich, declare and state as follows:
                 2          1.     I am currently the Vice President of Compliance for the Distributor
                 3    Enablement Group for Flowers Bakeries, LLC. I assumed that position in January,
                 4 2018. Prior to that, I was the Vice President of Distributor Operations for Flowers

                  5   Bakeries, LLC. I assumed this position in July 2005. Prior to being the Vice
                 6    President of Distributor Operations for Flowers Bakeries, LLC, I held the position of
                 7    Director of Distributor Relations for Flowers Bakeries, LLC. Prior to assuming the
                  8   position of Director of Distributor Relations, I held the positions of Tax Associate
                  9   and Distributor Coordinator for Flowers Industries, Inc. I have personal knowledge
                 10   of all of the facts set forth below, and if called upon to testify to the same, I could
                 11 and would do so competently and truthfully.

                 12         2.     Defendant Flowers Foods, Inc., is the parent holding company of
                 13   numerous operating subsidiaries like Flowers Baking Co. of California, LLC
                 14   ("Flowers/California")    and     Flowers    Baking    Co.    of    Henderson,     LLC
                 15   ("Flowers/Henderson"), each of which is its own separate legal entity. Flowers
                 16   Foods, Inc., which is headquartered in Thomasville, Georgia, provides overall
                 17   strategic direction to, and oversees the financial performance of, its subsidiaries. The
                 18   subsidiaries, however, manage their own respective operations and are their own
                 19 separate profit and loss centers.

                 20         3.     I am familiar with the distributorship program implemented by various
                 21 subsidiaries of Flowers Foods, Inc. (and its predecessor Flowers Industries, Inc.),

                 22   including the reasons for its implementation, distributorship programs implemented
                 23   by other companies in the baking industry, Internal Revenue Service ("IRS")
                 24   treatment of Distributors, and litigation involving distributors at various
                 25   subsidiaries of Flowers Foods, Inc. or Flowers Industries, Inc.
                 26         4.     Under the distributor business model, Distributors are sold
                 27 distribution rights to certain branded products of Flowers Foods, Inc. and its
Declaration of
Chuck Rich in    28   subsidiaries, such as Nature's Own, Cobblestone Mill, and Tastykake. Distribution
                                                             1                  Case No. I7-CV-02580-ILS-JLB
                       DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY
                                                          JUDGMENT
             Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1108 Page 3 of 10



                 1    rights to private label products, which are products sold by major retailers using their
                 2 own respective label names, are not sold. Neither are rights to non-branded products

                 3    sold, such as products sold in clear bags to various fast food restaurants.
                 4          5.     This business model is premised on the belief that a Distributor who
                  5   owns his/her distribution rights will have more entrepreneurial incentive to develop
                 6 the business and generate additional sales. This entrepreneurial incentive was the

                  7   principal reason the distributor business model was implemented by Flowers
                  8   Industries, Inc. for use by its baking subsidiaries. However, this distributor model is
                 9    not novel or unique to Flowers Foods, Inc. and its subsidiaries, but has a long history
                 10   and is common throughout the food-distribution industry. The model itself was
                 11   developed in the 1950s by Robert Fanelli with Arnold's Bread Company.
                 12   Thereafter, it was adopted by other baking companies, including Tasty Baking
                 13   Company and Holsum Bakery.          Others in the baking industry, such as George
                 14   Weston, Ltd. and Bimbo Bakeries USA, also use this independent distributor model.
                 15         6.     I am aware that there have been several legal challenges involving
                 16   Distributors at various subsidiaries of Flowers Industries/Flowers Foods. In 1988,
                 17 the Teamsters filed an unfair labor practice charge regarding a conversion from

                 18   employees to independent distributors at West Virginia Baking Company. This legal
                 19   challenge resulted in a decision favorable to West Virginia Baking Company by the
                 20 National Labor Relations Board in Washington, D.C. A true and correct copy of the

                 21   Board's decision is attached as Exhibit A.
                 22         7.     The Board's decision was upheld on appeal by the D.C. Circuit Court of
                 23   Appeals in a decision reported at 946 F.2d 1563 (D.C. Cir. 1991). In this decision,
                 24   the Board found the Distributors to be independent contractors and found that the
                 25   decision to convert to independent distributors involved a fundamental change in the
                 26   nature and direction of the West Virginia subsidiary's operations. The Board also
                 27   found that the decision to convert was unrelated to labor costs, noting an analysis
Declaration of
Chuck Rich in    28 that projected labor costs actually increased.
                                                               2                 Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY
                                                          JUDGMENT
             Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1109 Page 4 of 10



                 1          8.    The West Virginia decision also notes two decisions in the baking
                 2    industry where similar independent contractor models were upheld, Bellacicco &
                 3    Sons and Gold Medal Baking Co.         True and correct copies of the decisions are
                 4    attached as Exhibits B and C.
                 5          9.    I am also aware that at least two Regional Directors of the National
                 6    Labor Relations Board have concluded that distributors of the particular subsidiary
                 7    involved were independent contractors. True and correct copies of these decisions
                  8 are attached as Exhibits D and E
                 9          10.   The New Hampshire Department of Employment Security has also
                 10   found that Distributors at another Flowers Foods, Inc. subsidiary were properly
                 11 classified as independent contractors. In particular, the Lepage subsidiary in New

                 12 Hampshire converted employee drivers to independent distributors starting in 2013.

                 13   In 2016, the New Hampshire Department of Employment Security issued an
                 14   Administrative Hearing Decision, which found that the services provided by the
                 15   Lepage distributors "after the effective date of their franchise purchase are not in
                 16   employment." A true and correct copy of the Administrative Hearing Decision is
                 17   attached as Exhibit F.
                 18         11.    Within the last three years, two Regional Directors of the National
                 19   Labor Relations Board have also concluded that distributors with Pepperidge Farm
                 20   and Bimbo Bakeries were properly classified as independent contractors. True and
                 21 correct copies of these decisions are attached as Exhibits G and H.

                 22         12.    The IRS has also historically treated the distributorship business model
                 23   as one involving independent contractors. Some Flowers Foods, Inc.'s subsidiaries
                 24 treat distributors as "statutory employees" under Section 3121(d)(3)(A) of the

                 25   Internal Revenue Code. Thereunder, certain categories of common law independent
                 26   contractors, including bakery distributors, are treated as employees for Federal
                 27   Insurance Contribution Act ("FICA") purposes only. The IRS has audited various
Declaration of
Chuck Rich in    28   Flowers Foods, Inc. subsidiaries and specifically acknowledged the propriety of
                                                                3                 Case No. 17-CV-02580-JLS-JLB
                        DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY
                                                           JUDGMENT
            Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1110 Page 5 of 10



                 1 treating distributors as "statutory employees" for FICA, but as independent

                 2    contractors otherwise.
                 3          13.   As noted above, my responsibilities both as Vice President of
                 4    Distributor Operations and as Director of Distributor Relations have included
                 5    providing advice and recommendations to subsidiaries of Flowers Foods on
                 6    distributor-related issues. This has included ongoing training with sales management
                 7 at the subsidiaries on how to treat distributors as independent contractors and not

                 8    employees. Those training efforts are tailored to impress upon local management the
                  9   need to avoid excessive control in actual practice and to avoid any other such actions
                 10   that could be deemed inconsistent with independent contractor status. Such training
                 11   has been conducted at Flowers/California and Flowers/Henderson.
                 12         14.    Based on decisions upholding the distributorship model as independent
                 13   contractor, IRS treatment of distributors as independent contractors, and the above-
                 14   discussed training efforts to maintain the integrity of the distributorship model as one
                 15   of independent contractor, I have seen no need to advise the management of Flowers
                 16   Foods, Inc.'s subsidiaries that the distributorship model is not one of independent
                 17 contractor and I have not done so.

                 18         15.    Entities like Flowers/California and Flowers/Henderson, operate under a
                 19 "direct store delivery" ("DSD") system. Under a DSD system, independent business

                 20   owners like Plaintiffs purchase fresh products from the subsidiaries and deliver those
                 21   products directly to customers immediately after production, as opposed to going
                 22   through a customer's warehouse or broker. The fresh products that are available to
                 23   Independent Distributors ("ID") to purchase and sell include baked breads, buns,
                 24 rolls, and snack cakes.       A critical component of this distribution network is a
                 25   sophisticated system of reciprocal baking whereby each subsidiary, like
                 26   Flowers/California and Flowers/Henderson, has an assigned production mission to
                 27 produce certain items for its own market, as well as for other subsidiaries' markets.
Declaration of
Chuck Rich in    28         16.    Given my positions, I am aware that IDs with Flowers/California and
                                                                4                 Case No. 17-CV-02580-JLS-JLB
                        DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY
                                                           JUDGMENT
             Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1111 Page 6 of 10



                 1 Flowers/Henderson regularly ordered and sold products that are produced by out-of-

                 2    state bakeries to their customers. These include, for example, various Nature's Own
                 3    and Cobblestone Mill products, including Nature's Own 100% Wheat Sandwich
                 4    Rounds, Nature's Own Multigrain Sandwich Rounds, Cobblestone Mill Whole
                 5    Wheat Bagels, Cobblestone Mill White Bagels, and Cobblestone Mill Multigrain
                 6    Sandwich Rounds; Sara Lee Delightful Wheat Bread; various Sunnyside Farms
                 7    products, including Sunnyside Farms Jewish Rye, Sunnyside Farms Bagels, and
                  8   Sunnyside Farms English Muffins; EarthGrains 12 Grain Bread and EarthGrains
                 9    100% Whole Wheat Bread; various types of Dave's Killer Bread; and various types
                 10   of Tastykake products.
                 11         17.    As Independent Distributors, Plaintiffs determine the necessary number
                 12   of products for each of their customers on a regular basis. Specifically, Plaintiffs
                 13   place orders for products using a handheld computer, at which point the orders are
                 14 transmitted to the producing bakeries, many of which are located out of state. Those

                 15   bakeries then produce the products in response to the specific orders that are placed
                 16   using the handheld computers, i.e., the out-of-state bakeries produce and transport
                 17   the number of products needed to fulfill the specific orders placed by Plaintiffs, as
                 18   well as other Distributors who operate out of the same distribution depot. The out-
                 19   of-state bakeries are aware that the products they produce in response to such orders
                 20   are for end customers, and not simply a warehouse, given the structure of the DSD
                 21 system, the perishable nature of the goods, and the specific quantity ordered by each

                 22 Distributor.

                 23         18.    The products that are manufactured outside the State of California are
                 24   transported across state lines and delivered directly by interstate truckers to the
                 25   depots operated by Flowers/Henderson, and, previously, Flowers/California.
                 26 Flowers/California was, and Flowers/Henderson is, a registered motor carrier with

                 27 the U.S. Department of Transportation, Federal Motor Carrier Safety Administration
Declaration of
Chuck Rich in    28   ("FMCSA"). I am aware that, within the last several years, Flowers/Henderson was
                                                                5                 Case No. 17-CV-02580-JLS-JLB
                        DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY
                                                           JUDGMENT
             Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1112 Page 7 of 10



                 1 subjected to, and passed, a safety audit that was conducted by the FMCSA, which

                 2    confirmed that Flowers/Henderson could "continue to operate in interstate commerce
                 3    within the United States." Flowers/Henderson received a letter from the FMCSA
                 4    confirming a "Safety Audit Pass" on April 21, 2016.
                 5          19.   After arriving at the distribution depots, the trucks are quickly unloaded
                 6    and the fresh baked products are set aside for the IDs who placed an order. Because
                 7    the products have a very limited shelf life, and because customers expect and want
                  8   fresh bread, these products and others are not held in any sort of inventory except in
                 9    exceptional circumstances. These out-of-state goods are not altered or processed
                 10   during the temporary pause at the distribution depots. Plaintiffs, as part of the
                 11 intended DSD system of delivery, pick up the products for delivery to their

                 12   customers, typically within six-to-twelve hours of when the out-of-state products
                 13   were delivered to the distribution depots. As such, these products are in nearly
                 14   continuous movement from the point of origin to the point of destination.
                 15         20.   Because the bakery products sold by the IDs, including Plaintiffs, have
                 16   a short shelf life, Flowers/California and Flowers/Henderson do not typically
                 17   maintain a standing inventory of products.      The only exception may be around
                 18   holidays when the bakeries freeze a particular item.
                 19         21.   Since 2013, most of the products that were delivered to the territories
                 20   operated by Plaintiffs were baked in factories outside the State of California and
                 21 transported across state lines to depots in San Diego County.

                 22         22.    One of the steps taken to ensure the integrity of the independent
                 23   distributor model was the implementation of a Distributor Agreement ("DA")
                 24   between Plaintiffs and Flowers/California and then Flowers/Henderson. A true and
                 25   correct copy of an exemplar DA is attached as Exhibit I. A substantively identical
                 26 DA was entered into by all the Plaintiffs.

                 27         23.    I understand that the Plaintiffs contend in this lawsuit that they were
Declaration of
Chuck Rich in    28   treated like employees and not like independent contractors.           This claim is
                                                               6                 Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY
                                                          JUDGMENT
             Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1113 Page 8 of 10



                 1 inconsistent      with    the   model     implemented      by    Flowers/California     and
                 2    Flowers/Henderson, inconsistent with the terms of the DA, and inconsistent with my
                 3    expectations for how Plaintiffs were able to run their businesses.           While the
                 4    following is not intended to be an exhaustive list, it identifies some of the ways that
                 5    Plaintiffs were able to operate their businesses:
                 6       • Plaintiffs can exercise their rights under the DA to hire others to distribute
                 7          products for them, without prior approval from Defendants.
                  8      • Plaintiffs choose how to dress for work and what vehicle to use for their work.
                 9       • Plaintiffs choose when to start working each day.
                 10      • Plaintiffs determine the order in which to service their accounts.
                 11      • Plaintiffs and their customers (not Flowers) determine the number of service
                 12         days. As I previously testified in this matter, the stores — not Flowers —
                 13         established the expectation that Plaintiffs provide service a certain number of
                 14         times per week. As long as Plaintiffs were meeting the customers'
                 15         expectations, Flowers does not have any right to mandate a greater number of
                 16         service visits per week.
                 17      • Plaintiffs determine what products to order.
                 18      • Flowers' management relays information and makes suggestions, but cannot
                 19         tell Plaintiffs what to do. Flowers/California and Flowers/Henderson
                 20         historically employed Branch Sales Managers ("BSMs") to serve as the
                 21         "advisor or liaison" to the distributors and help them grow their sales. While
                 22         the BSMs may communicate requests that were generated by Plaintiffs'
                 23         customers (not Flowers) or share potential strategies that might allow
                 24         Plaintiffs to grow their sales, the BSMs are instructed not to control and
                 25         should not control the specific details or manner of the Plaintiffs'
                 26         distributorships.
                 27      • A "stale cap" does not control Plaintiffs' businesses. While Flowers will only
Declaration of
Chuck Rich in    28         repurchase a certain amount of stale product, Plaintiffs determine how much
                                                                7                 Case No. I 7-CV-02580-JLS-JLB
                        DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY
                                                           JUDGMENT
             Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1114 Page 9 of 10




                 1          stale their territories would generate, based on how much product they
                 2          purchased and their efforts to sell that product.
                 3      • Flowers cannot terminate Plaintiffs' DAs without cause. Plaintiffs'
                 4          distribution rights can only be terminated for cause and in certain limited
                 5          circumstances, such as criminal or violent activity or ongoing serious
                 6          performance issues in breach of their contractual obligations.
                 7      • The more that they sell, the more the Plaintiffs earn. Plaintiffs' compensation
                  8         is determined by the "margin" between the price at which they purchase
                  9         products for the bakeries and the price at which they sell those products to
                 10         their customers. Consequently, Plaintiffs are not paid by the hour, but, rather,
                 11         earn more or less depending on their entrepreneurial efforts.
                 12      • Plaintiffs have a tangible property interest in their territories. Because
                 13         Plaintiffs own distribution rights to their territories, they possess an asset that
                 14         can increase in value and can be sold, for a profit.
                 15      I declare under penalty of perjury under the laws of the United States of America
                 16   and of the State of California that the foregoing is true and correct, and that this
                 17   declaration was executed on tsiosarA Le     14      , 2018, at Thomasville, Georgia.
                 18

                 19
                                                                     Chuck Rich
                 20

                 21
                                                                                                        36079851.1
                 22

                 23

                 24

                 25

                 26

                 27
Declaration of
Check Rid in     28
                                                               8                Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY
                                                          JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-27 Filed 11/16/18 PageID.1115 Page 10 of 10



                   1                             CERTIFICATE OF SERVICE
                   2         I hereby certify that on November 16, 2018, I electronically filed the
                   3   foregoing with the Clerk of the Court using the CM/ECF system which will send
                   4   notification of such filing to the e-mail addresses denoted on the Notice of
                   5   Electronic Filing.
                   6         I certify under penalty of perjury under the laws of the United States of
                   7   America that the foregoing is true and correct. Executed on November 16, 2018.
                   8

                   9

                  10                                            By: /s/ Frank L. Tobin
                                                                    Frank L. Tobin
                  11

                  12
                                                                                                     36079851.1

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
36079851_1.docx
                  28
                                                               9                 Case No. 17-CV-02580-JLS-JLB
                       DECLARATION OF CHUCK RICH IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                                                          JUDGMENT
